COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        Brandy Brenay Charles and Ronald Dwayne Whitfield
                            v. Texas Department of Family and Protective Services

Appellate case number:      01-18-00311-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

       On March 22, 2019, appellants Brandy Brenay Charles and Ronald Dwayne
Whitfield filed a pro se “Motion for Stay of Mandate (for time for nunc pro tunc hearing,
fraud upon the court, both in this court and in the trial court)” in this case and the related
appellate cause number 01-18-00485-CV. With respect to this case, this Court’s judgment
was issued on May 8, 2018, and our mandate was issued on December 20, 2018.

        However, this Court’s mandate had already issued on December 20, 2018, before
this motion to stay the mandate was filed. See TEX. R. APP. P. 18.2 (“[a] party may move
to stay issuance of the mandate pending the United States Supreme Court’s disposition of
a petition for writ of certiorari”). Accordingly, appellants’ “Motion for Stay of Mandate
(for time for nunc pro tunc hearing, fraud upon the court, both in this court and in the trial
court)” is dismissed as moot.

      It is so ORDERED.
Judge’s signature: __/s/ Justice Laura C. Higley____________
                   x Acting individually     Acting for the Panel
Date: ___March 28, 2019______